PER CURIAM:
Plaintiff brought suit against defendants to enforce the payment of monies owed under a contract for the purchase of a diamond. At the end of plaintiffs case in chief, defendants brought a motion to dismiss on the ground that there was no meeting of the minds between the parties as to the purchase price. The trial court granted the motion by an unsigned minute entry dated November 21, 1984, and plaintiff appeals from “the order entered in this action on November 21, 1984.” No order appears in the record and apparently none was entered.
An appeal can be taken only from the entry of a final judgment that concludes the action. Pate v. Marathon Steel Co., 692 P.2d 765 (Utah 1984). An unsigned minute entry does not constitute a final judgment for purposes of appeal, and this Court has no jurisdiction to consider the merits of plaintiffs appeal. Utah R.Civ.P. 58A(b) and (c); Utah R.App.P. 3(a), 4(a); South Salt Lake v. Burton, 718 P.2d 405 (1986); State Tax Commission v. Erekson, 714 P.2d 1151 (1986); Wisden v. City of Salina, 696 P.2d 1205 (Utah 1985); Wilson v. Manning, 645 P.2d 655 (Utah 1982).
Plaintiffs appeal is dismissed.